Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claim 4 in the reply filed on 3/10/2021 is acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. (JP 2011/041878 in IDS but machine translation provided by Examiner) in view of Sauvignet et al. (US 7,981,287) and Terada et al. (US 6,338,784).
Regarding claim 4, Yoshida teaches a waste liquid treating method for purifying a processing waste liquid, in which processing debris generated by processing are mixed in pure water supplied at a time of processing by a processing apparatus, into pure water, the waste liquid treating method comprising: a tank for holding said waste liquid, a solid-liquid separation (filter 4) step of separating the processing waste liquid containing solids/removed particles and fresh water; a fresh water transfer step of transferring the fresh water separated in the solid-liquid separation step to a pure water purification apparatus (63); a pure water purification step of purifying the fresh water 
Yoshida fails to teach the addition of a flocculant made from pulverized ion exchange resin to a tank/vessel, precipitating/settling the solids in a precipitation tank/settler, and a filtration step (fines screen) to remove any solids/particulates from the water to form treated water and the removed solids (Fig. 1; C2/L6-C3/L39 and C5/L20-25). Adding the flocculant/powder ion exchange resin, settling followed by a filtering step allows for removal of various contaminants both solid and dissolved and promoting polishing of the water while ensuring that the downstream filtering/treatment means are not clogged (C2/L20-24, C3/L31-39, and C5/L20-25). As such, it would have been obvious to modify the sole filter method of Yoshida to include the steps adding a powder ion exchange resin and separating the resulting solids/flocs in a precipitation tank prior to filtering in order to reduce the clogging of the filter and downstream equipment while polishing the water.
It is noted that the tank in modified Yoshida fails to explicitly teach it being a stirring tank while the powder ion exchange resin being injected. However, one skilled in the art would recognize that providing a stirring tank would allow for the waste water and ion exchange resin powder to be homogenized and thoroughly mixed. As such, it would have been obvious to make the tank in Yoshida stirring tank in order to thoroughly mix and homogenize the mixture prior to settling. 
It is noted that Sauvignet merely states the ion exchange resin in powder form and does not state how the powder is made, such as pulverizing, or the size of the ion exchange particles being less than 100 microns. Terada teaches that ion exchange resin powder formed by pulverization and typically have a size smaller than 150 microns (C7/L24-C8/L5). Since Sauvignet fails to teach the specifics of the ion exchange resin powder, one skilled in the art would look to the prior art for examples of ion exchange resin powder. As such, one skilled in the art would have used the Terada ion exchange resin powder that is formed via pulverization with nearly all the particles being smaller than 100 microns as it is merely an example of a known and used ion exchange resin powder. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER KEYWORTH whose telephone number is (571)270-3479.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571 272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER KEYWORTH/Primary Examiner, Art Unit 1777